Citation Nr: 1529774	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee residuals, fracture medial tibial plateau, with arthritis (hereinafter "right knee disability").

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for status post left knee arthroplasty (hereinafter "left knee disability").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1986 to June 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for increased disability ratings for the left and right knee disabilities was received in December 2008.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In May 2015, the Veteran testified at a personal hearing at the VA RO in St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 





REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  The January 2009 VA examination report notes that the Veteran has not worked since the May 2007 revision surgery to the left total knee arthroplasty.  While not binding on VA, the Veteran is also in receipt of Social Security Administration (SSA) disability benefits because of the service-connected left knee disability.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the issues of ratings for the service-connected bilateral knee disabilities; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.     

Increased Ratings for Right and Left Knee Disabilities

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  At the May 2015 Board hearing, the Veteran indicated that he was scheduled to undergo a right total knee replacement surgery in summer 2015.  VA treatment records dated after November 2012 or for the right total knee replacement have not been associated with the claims file.    

Further, at the May 2015 Board hearing, the Veteran testified that his bilateral knee symptoms had worsened from what was reflected in the other evidence of record, including the January 2009 VA examination report.  The Veteran testified that symptoms of bilateral knee pain, giving way, and instability had continued to worsen over the course of the appeal period.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).          

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU. 

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected bilateral knee disabilities, specifically any records dated after November 2012 or related to a right total knee replacement.

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected left and right knee disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

If the AOJ finds that a VA examination or vocational specialist review is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion with supporting rationale regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment.   

5.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU and readjudicate the issues of increased disability ratings for the left and right knee disabilities based on the evidence of record.  If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

